DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 15 February 2022. By this amendment, claims 1, 6, 10 and 18 are amended, claim 11 is canceled, and claim 21 is newly added.

Allowable Subject Matter

Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 18, and claims 2-9 and 19-21 which depend therefrom, and as previously noted in the Non-Final Rejection dated 16 November 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the field plate comprises a first field plate structure and a second field plate structure that respectively extend from a top surface of the first ILD layer to an upper surface of the etch stop layer, wherein the second field plate structure is laterally offset from the first field plate structure by a non-zero distance.
Regarding independent claim 10 and claims 12-17 which depend therefrom, and as previously noted in the Non-Final Rejection dated 16 November 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a second field plate spaced laterally between the drain region and the second gate structure, and a second isolation structure disposed within the substrate, wherein the second isolation structure is spaced laterally between the drain region and the second source region, wherein a first edge of the second field plate directly overlies the second isolation structure. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E.S./
Examiner, Art Unit 2899   
                                                                                                                                                                                                   /VICTOR A MANDALA/
Primary Examiner, Art Unit 2899